internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl br1-plr-c-112341 date date in re ty a or taxpayer a b or taxpayer b x or country x treaty n shares s exchange dear this responds to your letter of date as supplemented by your letter of date you request a ruling that premiums received by taxpayer a and taxpayer b on policies of reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 the ruling contained in this letter is predicated upon facts and representations submitted by or on behalf of taxpayers a and b and were accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of this request for rulings verification may be required as a part of the audit process a and b are both incorporated under the laws of country x have their home offices located within country x and have each been in business for more than years a is the beneficial_owner of percent of the shares of b both companies represent that they are entitled to benefits under the united_states - x income_tax convention pursuant to article b of the treaty the united_states excise_tax on premiums_paid to foreign insurers is a covered tax but only to the extent that the risks covered by such premiums are not reinsured with a person who is not entitled to the benefits of the treaty or the benefits of cc intl br1-plr-c-112341 another treaty with similar provisions article of the treaty establishes the limitations that determine whether a resident of one of the contracting states is a person entitled to benefits under the treaty pursuant to article e i a claims that it is entitled to the benefits of the treaty as a resident company whose principal class of shares is primarily and regularly_traded on a recognized stock exchange under article e ii b claims that it is entitled to the benefits of the treaty since it is a resident company whose shares are predominantly owned by a company that qualifies for benefits under article e i on the basis that the shares of the parent company are primarily and regularly_traded on a recognized stock exchange a had a single class of stock consisting of n outstanding shares during the year consequently a meets the principal class of shares requirement a’s single class of stock was traded on s exchange which is an exchange located in x and pursuant to article a i is a recognized stock exchange for purposes of the treaty the treaty does not define the term regularly_traded but article of the treaty specifies that in the absence of a treaty definition the term is to be interpreted under u s domestic law since the united_states is the state from which benefits are being sought further under domestic law the term is understood to have the same meaning it has in sec_1_884-5 relating to the branch profits provisions sec_1_884-5 provides a two prong test to determine whether a stock is regularly_traded the shares must trade in more than a de_minimis amount on at least days during the year and the aggregate number of shares traded during the year must equal at least percent of the outstanding_stock a has only one class of shares and during a represents that the aggregate number of shares traded was in excess of percent of the outstanding shares additionally a represents that over big_number shares per day were traded on the largest trading days during thus based on the information submitted by taxpayer a the shares of the company are primarily and regularly_traded on a recognized stock exchange and a is therefore entitled to the benefits of the treaty based on the information submitted on behalf of taxpayer b all of the shares of b are beneficially owned by a and inasmuch as a is qualified to receive treaty benefits b is also qualified to receive treaty benefits pursuant to article e ii of the treaty pursuant to paragraphs a of the enclosed closing agreements the liabilities of both taxpayers a and b for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence date the date of taxpayers’ ruling_request the letters of credit required by paragraphs a of the respective closing agreements each in the amount of dollar_figure must be in effect within days of the date the agreements are signed on behalf of the commissioner cc intl br1-plr-c-112341 any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by either a or b pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or an executed copy of the appropriate closing_agreement as authority that they may consider premiums_paid to you on and after date as exempt under the united states-x income_tax convention from the federal excise_tax this ruling does not address the issues of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the internal_revenue_code or any other issue on which there is no explicit holding this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely w edward williams senior technical reviewer branch associate chief_counsel international cc enclosures copy of approved closing_agreement copy for sec_6110 purposes
